Citation Nr: 1629973	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee ligament injury with instability and degenerative arthritis of the right knee with limitation of motion.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee ligament injury with instability and degenerative arthritis of the right knee with limitation of motion.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to a compensable rating for allergic rhinitis with a deviated septum, to include a separate compensable rating.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from November 1979 to November 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for a low back disorder and for a left knee disorder. In June 2014, the RO denied a compensable rating for allergic rhinitis with a deviated septum and in May 2015, denied service connection for sinusitis (claimed as sinus condition). In May 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of service connection for a lumbar spine disorder, service connection for a sinus disorder, and a compensable rating for allergic rhinitis with a deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee meniscus tear with arthritis was caused by his service-connected right knee disorder.


CONCLUSION OF LAW

The criteria for service connection for left knee meniscus tear with arthritis have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2012 notice which informed him of the evidence generally needed to support a claim for entitlement to service connection for a left knee disorder; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2012 notice was issued to the Veteran prior to the June 2012 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.


II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for right knee ligament injury with instability, right knee degenerative arthritis with limitation of motion, and allergic rhinitis with a deviated septum.

In June 2012, the Veteran was afforded a VA left knee examination. Imaging studies revealed left knee arthritis. The examiner opined that the Veteran's left knee arthritis was not caused by the Veteran's right knee arthritis and anterior cruciate ligament (ACL) tear. The examiner stated that he could not determine whether the left knee disorder was aggravated by the right knee disorder "without resorting to mere speculation." The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely his own. 

The examiner further opined that "There is no literature to suggest that alterations in gait secondary to contralateral knee problems will definitively lead to contralateral knee arthritis or symptoms." The examiner did not address whether an alteration in gait caused by this Veteran's right knee disability could cause a left knee disability and, instead, discussed only whether the literature reflected that such a thing could happen. Finally, the examiner's use of the term "definitely" in reporting on a possible linkage suggests that he may have misformed his opinion based on a higher standard of proof than is required in the adjudication of benefit claims. The June 2012 VA examination is of limited probative value.

An April 2013 private orthopedic treatment record stated the Veteran had a meniscus tear of the left knee. The physician opined that that "[b]ecause of the chronic problem in his right knee he's been left knee dependent and now has a related condition in his left knee."

An October 2013 note written by a private orthopedist stated that "I think it is very likely that his left knee pain can be caused by increased use of the left knee due to the right knee pain."

The Veteran has been diagnosed with both arthritis and a meniscus tear in his left knee. For the reasons discussed above, the opinion of the VA examiner as to whether the Veteran's service-connected right knee disability caused or aggravated his left knee disability is inadequate. The Veteran's private orthopedists have provided opinions that his left knee disabilities were caused by his right knee disabilities.

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's left knee meniscus tear with arthritis, service connection is warranted and the claim is granted.


ORDER

Service connection for left knee meniscus tear with arthritis is granted.


REMAND

In June 2015, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim for service connection for a sinus disorder. A statement of the case (SOC) addressing this NOD has not been issued. The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In a February 2015 statement, the Veteran's representative indicated that the Veteran had been assessed for Social Security Administration (SSA) benefits. The evidence considered by the SSA is not of record. VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Additionally, a new medical opinion addressing service connection for the Veteran's lumbar spine disorder is necessary in light of the grant of service connection for a left knee disorder above and because the current opinion is inadequate. The June 2012 examiner only addressed whether the Veteran's lumbar spine disorder was caused by the Veteran's right knee ligament disorder, but not whether it was caused by his right knee arthritis. The examiner also stated that he could not determine whether the Veteran's service-connected right knee disorder aggravated his lumbar spine disorder "without resorting to mere speculation." Additionally, the examiner's opinion addressed whether there was literature to support a finding that a knee disorder could cause a lumbar spine disorder, rather than addressing this Veteran's disabilities specifically. Given the cited deficiencies, the Board finds that further VA evaluation of the Veteran's lumbar spine disorder is required to adequately address the issues raised by the instant appeal. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Remand is also necessary to obtain relevant VA treatment records. A Private treatment record stated that the Veteran was seen for several years at VA for his lower back but such clinical documentation is not of record. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of service connection for a sinus disorder. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claimed lumbar spine disorder and allergic rhinitis with a deviated septum that is not already in VA's possession. 

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

4.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for a lumbar spine disorder and allergic rhinitis with a deviated septum.

5.  After the above development is complete, return the file to the VA examiner who conducted the June 2012 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA lumbar spine examination to obtain an opinion as to the nature and etiology of a lumbar spine disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Provide an opinion as to whether the Veteran's lumbar spine disorder had its onset during active service, is etiologically-related to any active service complaints, and/or otherwise originated during active service.

b.  Provide an opinion as to whether the Veteran's lumbar spine disorder was caused by the Veteran's service-connected disabilities.

c.  Provide an opinion as to whether the Veteran's lumbar spine disorder was aggravated by the Veteran's service-connected disabilities.

Service connection is now in effect for right knee ligament injury with instability, right knee degenerative arthritis with limitation of motion, left knee meniscus tear with arthritis, and allergic rhinitis with a deviated septum.

In addition to all new records added to the file as a result of this Remand, the examiner's attention is drawn to the following:

*November 2010 disability determination examination stating that the Veteran had degenerative joint disease of the spine.

*February 2013 private treatment record stating that the Veteran had a long history of lower back problems for which he received treatment, including epidural injections and prescription medication, at VA. VBMS Entry 4/25/13, p. 8.

6.  Conduct any further necessary medical or factual development and readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


